DETAILED ACTION
This is the First Office Action on the Merits based on the 17/509,035 application filed on 10/24/2021 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/509,035 is a divisional of application 16/597,817 filed on 10/09/2019 and abandoned on 12/09/2021, which claims benefit of provisional applications filed 10/09/2018.
The independent claim 1 is directed to a method of mounting an anchor of an exercise device across a door frame of a closed door and inserting a first wrist into a first handle and a second wrist into a second handle, this can be found in application 16/597,817, and therefore the claimed invention has priority to 10/09/2018.
Therefore, the dependent claims 2-20 have priority to 10/09/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 10, 14-15, 17-18, 20 are objected to because of the following informalities: 
Claim 1, line 12, “first wrist” should be corrected to ---first wrist of a user---.
Claim 1, line 12, “second wrist” should be corrected to ---second wrist of a user---
Claim 5, line 3, “a door and a door frame” should be corrected to ---the door and the door frame---
Claim 10, line 1, “a mid-section” should be corrected to ---the mid-section---
Claim 14, line 1, “the diameter” should be corrected to ---the diameter of the anchor---.
Claim 15, line 15, “the diameter” should be corrected to ---the diameter of the anchor---.
Claim 17, line 2, “10-25 inches” should be corrected to ---10 inches to 25 inches---.  
Claim 18, line 2, “20-50 inches” should be amended to ---20 inches to 50 inches---.
Claim 20, line 2, “5-15 inches” should be amended to ---5 inches to 15 inches---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 15 depends on claim 14 but the limitation of claim 15 (“the diameter ranges from 1/2 inch to 2 inches”) is broader than the limitation of claim 14 (“the diameter is at least 1 inch”).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shifferaw (US 6,921,354 B1). 
Regarding claim 1: Shifferaw disclose a method comprising a user: mounting an anchor (anchor 14, see FIG.1) of an exercise device across a door frame (see annotated in FIG.2) of a closed door (the door in FIG.2 can be closed) wherein the exercise device comprises: an elongate flexible strap (strap 12, see FIGS. 1-2) having a first handle half (left strap 12, left loop 16 and left hand grip 13, see FIG.1) and a second handle half (right strap 12, right loop 16 and right hand grip 13, see FIG.1), the first handle half including a first looped end (left loop 16, see FIG.1) and the second handle half having a second looped end (right loop 16, see FIG.1) and the anchor (anchor 14, see FIGS.1-2) is located between the first handle half and the second handle half (see FIGS. 1-2); and inserting a first wrist into a first handle (left loop 16) and a second wrist into a second handle (right loop 16, see FIGS. 3A-6B).

    PNG
    media_image1.png
    578
    644
    media_image1.png
    Greyscale


Regarding claim 2: Shifferaw further disclose the method of exercising the user executing a squat exercise (Shifferaw, col 2 lines 20-21, “FIGS. 3A and 3B, for example, show an exerciser doing squats.”; see FIGS. 3A-3B) . 

Regarding claim 3: Shifferaw further disclose wherein executing a squat exercise includes using the exercise device to support the user vertically (Shifferaw, the device supports the vertical motion of the user, see FIGS. 3A-3B). 
Regarding claim 4: Shifferaw further disclose wherein the first handle half is joined to the second handle half between the anchor and the first looped end (Shifferaw, see FIG.1), and the first handle half is joined to the second handle half between the anchor and the second looped end (Shifferaw, see FIG.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shifferaw (US 6,921,354 B1) in view Pollock (US 5,254,065). Shifferaw disclose the invention as substantially claimed, see above.
Regarding claim 5: Shifferaw fail to disclose the anchor including a coiled piece of material, the coiled piece of material forming a cylinder having a diameter larger than a gap between a door and a door frame when the door is closed (claim 5). Shifferaw further fail to disclose the cylinder has a height of at least 1 inch (claim 16). Shifferaw further fail to disclose wherein the elongate flexible strap is at least 1/2 inch wide (claim 19). Shifferaw further fail to disclose wherein the first looped end and the second looped end are between 5-15 inches in circumference or diameter (claim 20). (The Examiner further notes that the dimensions lack criticality)
Pollock teach a flexible strap (Pollock, fastening strap; col 4 lines 14-20 “As seen in FIG. 1, my fastening strap provides fastening loop 10 extending from enlarged end portion 11 and carrying frictional coating 12 on an outer surface portion of the loop and adjacent enlarged end portion. My fastening strap is formed from a single length of flexible webbing. This webbing preferably is formed of woven polymeric fibers of appropriate strength and durability”) having the anchor (Pollock, cylindrical roll 15, see FIG.5) including a coiled piece (Pollock, cylindrical roll 15, see FIG.5) of material, the coiled piece (Pollock, cylindrical roll 15, see FIG.5) forming a cylinder having a diameter (Pollock, see annotated in FIG. 5)  larger than a gap (Pollock, see annotated in FIG. 5) between a door (Pollock, door 27, see FIG.5) and a door frame (Pollock, each of the door frame elements 23, see FIG.5). (Pollock, col 4 lines 52-57; “Enlarged end portion 11 of the first species of my fastening strap illustrated in FIGS. 1-3 is formed by rolling first end 14 of webbing 13 upon itself in an elongated spiral fashion, as illustrated, to form somewhat flattened cylindrical roll 15 comprised of a plurality of spirally wound layers of webbing.”) when the door is closed (claim 5). Pollock further teach the cylinder has a height of at least 1 inch. (Pollock, the height of the cylinder is equivalent with the width of the fastening strap; emphasis added, col 4 lines 17-18 “My fastening strap is formed from a single length of flexible webbing.”, col 4 lines 41-44 “These physical requirements dictate use of webbing material of between one-thirty second (0.079 cm.) and one-sixteenth inch (0.159 cm.) thickness and one-half (1.27 cm.) to three inch (7.62 cm.) width.”) (claim 16). Pollock further teach the elongate flexible strap is at least 1/2 inch wide. (Pollock, the width of the fastening strap is between ½-3 inches; emphasis added, col 4 lines 17-18 “My fastening strap is formed from a single length of flexible webbing.”, col 4 lines 41-44 “These physical requirements dictate use of webbing material of between one-thirty second (0.079 cm.) and one-sixteenth inch (0.159 cm.) thickness and one-half (1.27 cm.) to three inch (7.62 cm.) width.”) (claim 19). Pollock further teach the first looped-end and the second looped- end are between 5-15 inches in circumference or diameter. (Pollock, with both sides 16 and 18 in adjacency, the length of the loop 10 is 4-6 inches, therefore, the circumference of the loop 10 is 8-12 inches; Col 5 lines 36-40 “Commonly the length of the loop, with both sides 16, 18 in adjacency, is approximately four (10.16 cm.) to six inches (15.24 cm.) to allow extension from a door side to permit the interconnection of apparatus to be supported”) (claim 20). (The Examiner further notes that the dimensions lack criticality)

    PNG
    media_image2.png
    626
    604
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor, as taught in Shifferaw, to include a coiled piece of material, the coiled piece forming a cylinder having a diameter larger than a gap between a closed door and a door frame, as taught in Pollock, for the purpose of preventing passage of the roll through a space between a door edge and the adjacent portion of its associated frame. (Pollock, col 4 lines 57-64; “The diametrical size of this roll is not critical to my invention, but should be sufficient to prevent passage of the roll through a space between a door edge and the adjacent portion of its associated frame which, taking into account stress caused deformation of my roll, requires a minimum minor or shorter diameter of at least approximately one-quarter inch.”). 

Regarding claim 6: Shifferaw further disclose wherein the elongate flexible strap comprises a synthetic textile material. (the strap is made of nylon, Shifferaw, Col 1 lines 52-54, “The strap can be fabricated of any suitable material, most commonly one which is flexible and substantially inelastic, such as nylon, leather, or the like”)	

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shifferaw (US 6,921,354 B1) in view Pollock (US 5,254,065), and further in view of Garner et al (US 2014/0256514 A1). Shifferaw as modified teach the invention as substantially claimed, see above.
Regarding claim 7: Shifferaw as modified further teach the synthetic textile material of the strap is nylon (Shifferaw, Col 1 lines 52-54, “The strap can be fabricated of any suitable material, most commonly one which is flexible and substantially inelastic, such as nylon, leather, or the like”). 
Shifferaw as modified fail to teach wherein the anchor comprises a synthetic textile material (claim 7). Shifferaw as modified further fail to teach wherein the synthetic textile material of the anchor is nylon (claim 8).
Garner et al teach an analogous exercise device having an elongated inelastic strap (Garner et al, strap 21, see FIG.6) and an anchor (Garner et al, anchor unit 30, see FIG.6) positioned at the door gap. Garner et al further teach wherein the anchor comprises a synthetic textile material (Garner et al, Para [0029] “the anchor unit 30 can include a shortened inelastic strap 31 that can also be constructed from one or more strips of flexible nylon webbing”) (claim 7). Garner et al further teach wherein the synthetic textile material is nylon (Garner et al, both the strap and the anchor are made of nylon, Para [0026] “The elongated strap 21 can be constructed from one or more strips of flexible inelastic material, such as nylon webbing”; Para [0029] “the anchor unit 30 can include a shortened inelastic strap 31 that can also be constructed from one or more strips of flexible nylon webbing”) (claim 8).

    PNG
    media_image3.png
    546
    643
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor of Shifferaw as modified to be synthetic textile material (nylon), as taught in Garner et al, for the purpose of maintaining a substantially fixed length when pulled by a user during exercise. (Garner et al, Para [0026] “The elongated strap 21 can be constructed from one or more strips of flexible inelastic material, such as nylon webbing, for example, that is sufficient to maintain a substantially fixed length when pulled by a user.”)

Regarding claim 8: Shifferaw as modified further teach wherein the synthetic textile material is nylon (Garner et al, both the strap and the anchor are made of nylon, Para [0026] “The elongated strap 21 can be constructed from one or more strips of flexible inelastic material, such as nylon webbing”; Para [0029] “the anchor unit 30 can include a shortened inelastic strap 31 that can also be constructed from one or more strips of flexible nylon webbing”, see claim 5 rejection above).

Regarding claim 9: Shifferaw further disclose the anchor (Shifferaw, anchor 14) is located at a mid-section (Shifferaw, see annotated in FIG.1) of the elongated flexible strap.

Regarding claim 10: Shifferaw further disclose the mid-section (Shifferaw, see annotated in FIG.1) of the elongate flexible strap is at least partially sealed together to form a loop (Shifferaw, see in FIG.1, the mid-section is a loop wrapped around the anchor) disposed around the anchor.

Regarding claim 11: Shifferaw further teach a first padded sleeve housing the first looped end (Shifferaw, first hand grip 13; col 1 lines 62-64, “The hand grips are tubular or cylindrical, and in one embodiment consist of short lengths of rigid tubing which are covered with foam or other suitable padding”).

Regarding claim 12: Shifferaw further teach a second padded sleeve housing the second looped end (Shifferaw, second hand grip 13; col 1 lines 62-64, “The hand grips are tubular or cylindrical, and in one embodiment consist of short lengths of rigid tubing which are covered with foam or other suitable padding.”).

Regarding claim 13: Shifferaw further teach the first padded sleeve and second padded sleeves comprise a foam material. (Shifferaw, first and second hand grips 13; col 1 lines 62-64, “The hand grips are tubular or cylindrical, and in one embodiment consist of short lengths of rigid tubing which are covered with foam or other suitable padding.”).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shifferaw (US 6,921,354 B1) in view of Pollock (US 5,254,065), and further in view of Garner et al (US 2014/0256514 A1), and further in view of Johnson (US 2018/0140884 A1). Shifferaw as modified teach the invention as substantially claimed, see above.
Regarding claim 14: Shifferaw as modified fail to teach the diameter is at least 1 inch (claim 14). Shifferaw as modified further fail to teach the diameter ranges from 1/4 inch to 2 inches (claim 15). (The Examiner further notes that the dimensions lack criticality)
Johnson teach an analogous exercise device wherein the diameter-size is at least 1 inch (the diameter of the band 210 is 5/4 inch; see annotated in FIG.2A; Johnson, Para [0027] “Band 102 ranges in thickness from approximately 1/8 to 1/4 inch.”; Para [0028] “Thickness 210 is generally 5 times greater than the thickness of band 102.”) (claim 14). Johnson further teach the diameter ranges from 1/4 inch to 2 inches.  (Johnson, the diameter of the band 210 is 5/4 inch which is within the range of ¼ inch to 2 inches; see annotated in FIG.2A; Para [0027] “Band 102 ranges in thickness from approximately 1/8 to 1/4 inch.”; Para [0028] “Thickness 210 is generally 5 times greater than the thickness of band 102.”) (claim 15). (The Examiner further notes that the dimensions lack criticality)

    PNG
    media_image4.png
    600
    710
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the anchor, as taught in Shifferaw as modified, to be at least one inch, as taught in Johnson, for the purpose of prevent rolled segment from passing through the space between where an edge of a door meets a door frame when the door is in a closed position. (Johnson, Para [0028] “Thickness 210 should be sufficient to prevent rolled segment 202 from passing through the space between where an edge of a door meets a door frame when the door is in a closed position.”)

Regarding claim 15: Shifferaw as modified further teach the diameter ranges from 1/4 inch to 2 inches.  (Johnson, the diameter of the band 210 is 5/4 inch which is within the range of ¼ inch to 2 inches; see annotated in FIG.2A; Para [0027] “Band 102 ranges in thickness from approximately 1/8 to 1/4 inch.”; Para [0028] “Thickness 210 is generally 5 times greater than the thickness of band 102.”)

Regarding claim 16: Shifferaw as modified further teach the cylinder has a height of at least 1 inch. (Pollock, the height of the cylinder is equivalent with the width of the fastening strap; emphasis added, col 4 lines 17-18 “My fastening strap is formed from a single length of flexible webbing.”, col 4 lines 41-44 “These physical requirements dictate use of webbing material of between one-thirty second (0.079 cm.) and one-sixteenth inch (0.159 cm.) thickness and one-half (1.27 cm.) to three inch (7.62 cm.) width.”).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shifferaw (US 6,921,354 B1) in view of Pollock (US 5,254,065), and further in view of Garner et al (US 2014/0256514 A1), and further in view of Johnson (US 2018/0140884 A1), and further in view of Carney (CA 2717313 A1). Shifferaw  as modified teach the invention as substantially claimed, see above.
Regarding claim 17: Shifferaw as modified fail to teach the first handle-half and the second handle-half are each between 10-25 inches long (claim 17). Shifferaw as modified further fail to teach wherein the elongate flexible strap is 20-50 inches long (claim 18). Shifferaw as modified further fail to teach wherein the elongate flexible strap is at least 1/2 inch wide (claim 19). Shifferaw as modified further fail to teach wherein the first looped end and the second looped end are between 5-15 inches in circumference or diameter (claim 20). (The Examiner further notes that the dimensions lack criticality)
Carney teach a lightweight and portable mechanical device which allows for a user to engage in resistance-based exercises wherein the device is used to mount on the door. The device of Carney has a similar structure of the device of Shifferaw. Carney further teach the first handle-half (Carney, see annotated in FIG.2) and the second handle- half (Carney, see annotated in FIG.2) are each between 10-25 inches long. (Carney, the distance of each handle half is 19 (4+5+10=19), emphasis added, Page 5 “a pair of rigid cylindrical handles (101, 102), preferably one inch to one and a half inches in diameter and four to six inches in length… The distance between the handles and the ring should be approximately five to eight inches.”, Page 6 “Spring rest length is preferably in the order of ten inches to eighteen inches while spring diameter is approximately one inch”) (claim 17). Carney further teach wherein the elongate flexible strap is 20-50 inches long (the distance of the strap is the total distance of the first and second handle halves which is 38) (claim 18). Carney further teach wherein the elongate flexible strap is at least 1/2 inch wide (Carney, emphasis added, Page 5 “a pair of rigid cylindrical handles (101, 102), preferably one inch to one and a half inches in diameter and four to six inches in length) (claim 19). Carney further teach wherein the first looped end (Carney, cylindrical handle 101) and the second looped end (Carney, cylindrical handle 102) are between 5-15 inches in circumference or diameter (Carney, emphasis added, Page 5 “a pair of rigid cylindrical handles (101, 102), preferably one inch to one and a half inches in diameter and four to six inches in length”) (claim 20). (The Examiner further notes that the dimensions lack criticality)
 
    PNG
    media_image5.png
    701
    539
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the first handle-half and the second handle- half, as taught in Shifferaw as modified, to be between 10-25 inches long, as taught in Carney, for the purpose of allow the device to be used for a wide range of exercises. 

Regarding claim 18: Shifferaw as modified teaches wherein the elongate flexible strap is 20-50 inches long (the distance of the strap is the total distance of the first and second handle halves which is 38, see rejection of claim 17 above)

Regarding claim 19: Shifferaw as modified teaches wherein the elongate flexible strap is at least 1/2 inch wide (Carney, emphasis added, Page 5 “a pair of rigid cylindrical handles (101, 102), preferably one inch to one and a half inches in diameter and four to six inches in length”, see rejection of claim 17 above)

Regarding claim 20: Shifferaw as modified teaches wherein the first looped end (Carney, cylindrical handle 101, see rejection of claim 17 above) and the second looped end (Carney, cylindrical handle 102, see rejection of claim 17 above) are between 5-15 inches in circumference or diameter (Carney, emphasis added, Page 5 “a pair of rigid cylindrical handles (101, 102), preferably one inch to one and a half inches in diameter and four to six inches in length”, see rejection of claim 17 above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784